  Case 16-17069       Doc 42   Filed 12/23/20 Entered 12/28/20 07:19:27               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )               BK No.:     16-17069
Roger L. Washington                            )
                                               )               Chapter: 13
                                               )
                                                               Honorable Deborah L. Thorne
                                               )
                                               )
               Debtor(s)                       )

                               ORDER AUTHORIZING SHORT SALE

        THIS MATTER coming to be heard on the Motion to Authorize Short Sale, the Court having
jurisdiction, with dues notice having been given to all parties in interest, the Court Orders as follows:

  1. The Debtor is authorized to enter into the short sale agreement for the property located at 1539 S
Kedvale Ave Chicago, IL 60623 for the approximate sales price of, $145,000.

  2. The short sale is subject to approval by Specialized Loan Servicing Inc.

  3. The HUD 1/Master statement will be sent to the trustee within 7 days of closing.




                                                            Enter:


                                                                     Honorable Deborah L. Thorne
Dated: December 23, 2020                                             United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
